                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


WAYNE CHRISTIAN,
                                                          CASE NO. 2:18-CV-652
       Petitioner,                                        JUDGE JAMES L. GRAHAM
                                                          Magistrate Judge Kimberly A. Jolson
       v.

CHARMAINE BRACY, WARDEN

       Respondent.

                                    OPINION AND ORDER

       On July 24, 2018, the Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the petition seeking a writ of habeas corpus under 28 U.S.C. § 2254 be

denied pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts (“the Habeas Rules””). (ECF No. 5.) Petitioner filed timely Objections to that

R&R. (ECF No. 8.) Pursuant to 28 U.S.C. § 636(b), the Court has conducted a de novo review.

For following reasons, Petitioner’s Objections (ECF No. 8) are OVERRULED. The R&R (ECF

No. 5) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       The Court further DECLINES to issue a certificate of appealability (“COA”).

       Petitioner was convicted by a jury of nine counts of felonious assault in violation of Ohio

Rev. Code § 2903.11(B)(3) which makes it criminal for people who know that they are HIV

positive to engage in sexual conduct with minors. In this action, Petitioner asserts that his

conviction violates the Equal Protection Clause of the Fourteenth Amendment because O.R.C.
§ 2903.11(B)(3)1 criminalizes sexual conduct between people who know that they are HIV

positive and minors but does not criminalize sexual conduct between people who know that they

have other sexually transmitted diseases and minors.

       The Magistrate Judge correctly concluded that Petitioner’s single ground for relief is

time-barred. The Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C.

§ 2244(d)(1)(A), 2 provides that the one-year statute of limitations for Petitioner’s habeas claim

commences running from “the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review[.]” The state appellate court

confirmed Petitioner’s conviction on December 28, 2007. That judgment became final on




1
  The statute provides in relevant part: “No person, with knowledge that the person has tested
positive as a carrier of a virus that causes acquired immunodeficiency syndrome, shall knowingly
. . . [e]ngage in sexual conduct with a person under the age of eighteen years who is not the
spouse of the offender.” O.R.C. § 2903.11(B)(3).
2
 All possible statute of limitation start dates are set forth in § 2244(d)(1)(A)–(D), which
provides:

(1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court. The limitation period shall run from
the latest of—

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed, if
       the applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially recognized by
       the Supreme Court, if the right has been newly recognized by the Supreme Court
       and made retroactively applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.


                                                 2
February 11, 2008, i.e., forty-five days later, when the time to file a timely appeal of that

determination with the Ohio Supreme Court expired. See Ohio S.Ct.Prac.R. 7.01(A)(1)(a)(i).

Under § 2244(d)(1)(A), the statute of limitations started running the next day, February 12, 2008,

and it expired one year later, on February 12, 2009. Petitioner, however, filed his petition almost

ten years after that by placing it in the prison mailing system on June 20, 2018. (ECF No. 1, at

PAGE ID # 8.) Accordingly, Petitioner’s claims are untimely under § 2244(d)(1)(A).

        Petitioner objects because the Magistrate Judge summarily dismissed his petition before

the opportunity for full briefing. This objection is without merit. Rule 4 of the Habeas Rules

specifically provides that “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court, the judge must dismiss the petition and

direct the clerk to notify the petitioner.” Rule 5(a) of the Habeas Rules also provides that “[t]he

respondent is not required to answer the petition unless a judge so orders.” Moreover, Rule 5(e)

of the Habeas Rules provides that a “petitioner may submit a reply3 to the respondent’s answer or

other pleading within a time fixed by the judge.” These rules not only permit this Court to

dismiss a deficient petition before full briefing, they require the Court to do so. See Clark v.

Waller, 490 F.3d 551 (6th Cir. 2007) (affirming district court’s summary dismissal of a habeas

petition).

        Petitioner also objects because the Magistrate Judge dismissed his claim as time-barred

pursuant to Rule 4 of the Habeas Rules. This objection is also without merit. The statute of

limitations period is not jurisdictional, and therefore, district courts are not obligated to raise the

timeliness of a habeas petition sua sponte. Day v. McDonough, 547 U.S. 198, 205. The



3
 Previously referred to as a “traverse.” See Advisory Committee Notes to Rule 5 of the Habeas
Rules (2004).


                                                   3
Supreme Court has held that district courts are nevertheless allowed to do so. Id. at 209 (holding

that “[d]istrict courts are permitted, but not obliged, to consider, sua sponte, the timeliness of a

state prisoner’s habeas petition”). The Supreme Court explained that this is because the

AEDPA’s statute of limitations, like the exhaustion doctrine, “implicates values beyond the

concerns of the parties” including that it conserves judicial resources, safeguards the accuracy of

state court judgments by requiring issues to be resolved while the record is fresh, and lends

finality to those judgments. Id. at 205–06. A district court must, however, provide a petitioner

with notice and opportunity to present his position about the statute of limitations before sua

sponte dismissing a petition as untimely. Id., at 210. See also, Shelton v. United States, 800 F.3d

292, 294 (6th Cir. 2015). That requirement has been satisfied: Petitioner addressed the

timeliness issue in his petition; the R&R provided Petitioner with notice about the time-bar; and

Petitioner has responded to the Magistrate Judge’s timeliness findings.

       Specifically, Petitioner objects to the Magistrate Judge’s timeliness analysis because, he

contends, the statute of limitations in this case is not governed by § 2244(d)(1)(A) but is instead

governed by 28 U.S.C. § 2244(d)(1)(D). When that subsection applies, the statute of limitations

starts running on “the date on which the factual predicate of the claim or claims presented could

have been discovered through the exercise of due diligence.” § 2244(d)(1)(D). Petitioner asserts

that he could not have filed his petition earlier because his Equal Protection claim “involve[s]

legal authorities, changes in relevant state laws, and other scientific evidence and reference

materials that were not in existence . . . and should be considered newly discovered evidence.”

(ECF No. 8, at PAGE ID # 32.) In support of that assertion, Petitioner cites a number of

inapposite legal authorities including, for instance:

          A case from the United States Court of Appeals for the Armed Forces
           holding that a defendant who failed to inform adult sex partners of his HIV

                                                  4
           status did not commit aggravated assault under Article 128, of the Uniform
           Code of Military Justice (UCMJ), 10 U.S.C. § 928 (2012);4

          A case from the Tennessee Supreme Court holding held that certain of a
           defendant’s sex acts with a minor did not create a significant risk of HIV
           transmission in violation of a Tennessee statute making it criminal for
           someone to knowingly expose another person to his or her bodily fluids in a
           manner that creates such a risk;5

          A case from the Ohio Supreme Court holding that an Ohio statute making it
           criminal for peace officers to engage in sexual conduct with minors violated the
           Equal Protection clause because, under Ohio law, peace officers include people
           who do not perform functions that might allow them to take unconscionable
           advantage of minors (e.g., an Ohio department of taxation investigator).6


(Id., at PAGE ID # 33.) Petitioner also cites a series of “HIV related papers and articles”

published between the years 2011 and 2015 which generally appear to discuss scientific and

medical advances in treating HIV positive people and preventing HIV transmission. (Id. at

PAGE ID # 33.)

       The term “factual predicate” in § 2244(d)(1)(D) refers to factual evidence and events, not

legal conclusions. “The operative question in such an inquiry is when the person was aware of

the vital facts for his claim, not when he understood the legal significance of those facts.” Smith

v. Meko, 709 F. App’x. 341, 344 (6th Cir. 2017), cert. denied, 138 S. Ct. 1034 (2018) (citing

cases). See also Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000) (rejecting a habeas

petitioner’s argument that the statute of limitations begins to run “when a prisoner actually

understands what legal theories are available”) (emphasis in original). The vital facts for

Petitioner’s claim are that the state statute that he was convicted of violating makes it criminal

for people who know that they are HIV positive to engage in sexual conduct with minors, but it



4
  United States v. Gutierrez, 74 M.J. 61, 63 (C.A.A.F. 2015).
5
  State of Tennessee v. Hogg, 448 S.W. 3d 877, 889–890 (Tenn. S.Ct. 2014).
6
  Ohio v. Mole, 149 Ohio St. 3d 215, 222 (Ohio 2016).
                                                  5
does not make it criminal for people who know that they have other sexually transmitted diseases

to engage in sexual conduct with minors. That factual predicate— purportedly discriminatory

treatment— was known, or knowable with the exercise of due diligence, when Petitioner’s

criminal trial took place. Because he knew or should have known those vital facts then, the

statute of limitations was triggered at that time even if Petitioner did not appreciate the legal

significance of those facts.

        Assuming, arguendo, that the items described by Petitioner constitute a factual predicate

for his Equal Protection claim under § 2244(d)(1)(D), and thus they triggered a later start date for

the statute of limitations, Petitioner was still obligated to file his federal petition within one year

of the date that they could have been discovered through the exercise of due diligence.

§ 2244(d)(1)(D). Petitioner does not allege precisely when he discovered these items but

indicates that he did so sometime in late 2015 or early 2016. (ECF No. 8, at PAGE ID # 33.)7

Petitioner did not file his petition by placing it in the prison mailing system until June 20, 2018—

at least two years after that. Therefore, even if these items constitute a factual predicate for

Petitioner’s Equal Protection claim, the Court finds that the petition is untimely.

        Petitioner also objects to the Magistrate Judge’s timeliness analysis because, he contends,

he is entitled to equitable tolling. As the Magistrate judge explained, a petitioner is entitled to

equitable tolling only if he shows: “1) that he has been pursuing his rights diligently, and 2) that

some extraordinary circumstances stood in his way” and prevented timely filing. Holland v.

Florida, 560 U.S. 631, 648 (2010). Petitioner asserts that the “legal authorities, changes in



7
  Petitioner states that one of the cases that he relies upon was decided on February 23, 2015, and
that he filed one of his state court motions “just barely over one year later (and not long after
[Petitioner’s] discovery of this authority.” (ECF No. 8, at PAGE ID # 33.) The Court
additionally notes that the most recent item described by Petitioner is the case dated February 23,
2015.
                                                   6
relevant state laws, and other scientific evidence and reference materials” that he cites “were not

in existence” until later and that this constitutes an extraordinary circumstance under Holland.

(ECF No. 8, at PAGE ID # 32.) Even assuming that the later creation of these items constitutes

an extraordinary circumstance, Petitioner does not allege diligence. As noted, Petitioner

discovered these items in late 2015 or early 2016. He did not, however, pursue federal habeas

relief until at least two years later. He offers no explanation for this lapse. This objection is

without merit.

        Petitioner also objects because, he contends, his claim does not relate to his conviction

but instead relates to his post-conviction motion for a declaratory judgment that he filed in the

state trial court on March 31, 2016. (ECF No. 8, at PAGE ID # 31.) A properly filed application

for post-conviction or other collateral review can serve to toll the AEDPA’s statute of

limitations. 28 U.S.C. § 2244(d)(2). As the Magistrate Judge explained, however, even if the

motion for declaratory relief constitutes an application for “other” collateral review, it was filed

after the AEDPA’s statute of limitation had already expired. Once the statute of limitations

expires, such filings can no longer serve to avoid the time-bar. Vroman v. Brigano, 346 F.3d

598, 602 (6th Cir. 2003) (“The tolling provision does not, however, revive the limitations period

(i.e., restart the clock at zero); it can only serve to pause a clock that has not yet fully run.”)

(internal quotation and citation omitted). This objection is also without merit.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court must consider whether to issue a COA. A state prisoner who seeks a

writ of habeas corpus in federal court does not have an automatic right to appeal a district court’s

adverse decision unless the court issues a COA. 28 U.S.C. § 2253(c). When a claim has been

denied on the merits, a COA may be issued only if the petitioner “has made a substantial



                                                    7
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a petitioner must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel,

529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appealability may be issued if the

petitioner establishes that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling. Id.

       The Court DECLINES to issue a COA. The Court is not persuaded that reasonable

jurists could debate whether the claim asserted in the petition is time-barred.

       The Court also CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3), that an appeal would

not be in good faith and that an application to proceed in forma pauperis would be DENIED.

       IT IS SO ORDERED.


Date: May 31, 2019                                     /s/ James L. Graham____________
                                                       JAMES L. GRAHAM
                                                       United States District Judge




                                                  8
